Citation Nr: 1031812	
Decision Date: 08/24/10    Archive Date: 09/01/10

DOCKET NO.  06-16 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, other than post traumatic stress disorder (PTSD), to 
include bipolar disorder, schizophrenia, and schizoaffective 
disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his mother


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1991 to March 1994.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2005 rating decision of the Columbia, South 
Carolina Department of Veterans' Affairs (VA) Regional Office 
(RO).

The Veteran testified at a video conference hearing before the 
undersigned Veterans' Law Judge in January 2008.  A transcript of 
that hearing has been associated with the claims file.

This case was previously remanded by the Board in March 2008 and 
December 2008.  


FINDINGS OF FACT

1.  The Veteran is competent to attest to mental problems he 
experienced in service and thereafter, however, he is not 
competent to testify that his diagnosed personality disorder 
symptoms in service are related to his currently diagnosed 
psychiatric disabilities, including bipolar disorder 
schizophrenia, schizoaffective disorder and psychosis.  

2.  Taken as a whole, the evidence of record demonstrates that 
the Veteran statements of a continuity of psychiatric symptoms in 
service and since his active service are not credible.  

3.  The probative evidence of record reflects that the Veteran's 
currently diagnosed bipolar disorder, schizophrenia, 
schizoaffective disorder and psychosis did not originate in 
service or for many years thereafter and are not related to any 
incident during active service.


CONCLUSION OF LAW

The criteria for the establishment of service connection for an 
acquired psychiatric disorder, other than post traumatic stress 
disorder (PTSD), to include bipolar disorder, schizophrenia, and 
schizoaffective disorder, are not met.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.384 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified, in part, at 38 U.S.C.A. § 5103, was signed 
into law on November 9, 2000.  Implementing regulations were 
created, codified at 38 C.F.R. § 3.159 (2009).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant about 
the information and evidence that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (2009).

The United States Court of Appeals for Veterans Claims (Court) 
held in Pelegrini v. Principi, 18 Vet. App. 112 (2004) that to 
the extent possible the VCAA notice, as required by 38 U.S.C.A. § 
5103(a) (West 2002), must be provided to a claimant before an 
initial unfavorable decision on a claim for VA benefits.  
Pelegrini, 18 Vet. App. at 119-20; see also Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Prior to the initial adjudication of the Veteran's claim for 
service connection in the April 2005 rating decision, he was 
provided notice of the VCAA in January 2005.  Additional VCAA 
letters were sent in July 2005, March 2008 and January 2009.  The 
VCAA letters indicated the types of information and evidence 
necessary to substantiate the claim, and the division of 
responsibility between the Veteran and VA for obtaining that 
evidence, including the information needed to obtain lay evidence 
and both private and VA medical treatment records.  Thereafter, 
the Veteran received additional notice in March 2006, March 2008 
and January 2009, pertaining to the downstream disability rating 
and effective date elements of his claim, with subsequent re-
adjudication in June 2008 and April 2010 Supplemental Statements 
of the Case.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see 
also Mayfield and Pelegrini, both supra.

All relevant evidence necessary for an equitable resolution of 
the issue on appeal has been identified and obtained, to the 
extent possible.  The evidence of record includes service 
treatment records, service personnel records, private medical 
records, VA outpatient treatment reports, VA examinations, Social 
Security Administration (SSA) records and statements and 
testimony from the Veteran and his representative.  The Veteran 
has not indicated that he has any further evidence to submit to 
VA, or which VA needs to obtain.  There is no indication that 
there exists any additional evidence that has a bearing on this 
case that has not been obtained.  The Veteran and his 
representative have been accorded ample opportunity to present 
evidence and argument in support of his appeal.  All pertinent 
due process requirements have been met.  See 38 C.F.R. § 3.103 
(2009).

Pertinent Laws and Regulations

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2009).  In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disorder 
on a direct basis, there must be: (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current disability.  
See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection will also be presumed for certain chronic 
diseases, including a psychosis, if manifested to a compensable 
degree within one year after discharge from service. 38 U.S.C.A. 
§ 1112; 38 C.F.R §§ 3.307, 3.309.  This presumption, however, is 
rebuttable by probative evidence to the contrary.  38 U.S.C.A. § 
1113.

The determination as to whether the requirements for service 
connection are met is based on an analysis of all of the evidence 
of record and the evaluation of its credibility and probative 
value.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 3.303(a) 
(2009).  See Baldwin v. West, 13 Vet. App. 1 (1999).  When there 
is an approximate balance of positive and negative evidence 
regarding a material issue, the benefit of the doubt in resolving 
each such issue shall be given to the claimant.  38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2009).  See Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).  If the Board 
determines that the preponderance of the evidence is against the 
claim, then it has necessarily found that the evidence is not in 
approximate balance, and the benefit of the doubt rule will not 
be applicable.  Ortiz, 274 F.3d at 1365.

With regard to VA examinations, the Board notes that the most 
recent examination is not necessarily and always controlling; 
rather, consideration is given not only to the evidence as a 
whole but to both the recency and adequacy of examinations.  See 
Powell v, West, 13 Vet. App. 31, 35 (1999).

Analysis

In statements and testimony presented throughout the duration of 
the appeal, the Veteran has maintained that his mental problems 
began during his active service and have continued since that 
time.  During a January 2008 video conference hearing, the 
Veteran testified that two incidents in service which may have 
triggered his mental conditions, including feeling as if he was 
going to fall overboard one day and being chased and shot at from 
a Mobile, Alabama gas station.  He reported that he felt people 
were "out to get" him.  The Veteran testified that following 
his discharge from service, he began seeking mental health 
treatment in 2000.  The Veteran's mother testified that he had no 
mental problems prior to his active service and he reported his 
difficulties in service to her at that time.  The Veteran 
reported having been treated for a mental illness while on active 
duty.  He also stated that he currently received treatment at the 
VA, which began in December 2001, and that he received individual 
therapy once every three to four months.  

A March 2002 SSA disability determination reflects that the 
Veteran was awarded SSA disability benefits for schizophrenic, 
paranoid and other functional psychotic disorders.  

Service treatment records reflect that, upon entry into active 
service, no findings of a psychiatric disability were noted.  
Service treatment and service personnel records reflect that in 
December 1993, the Veteran was treated for a suicide attempt and 
diagnosed with malingering, questionable adjustment disorder and 
an Axis II diagnosis of a personality disorder.  A medical 
professional recommended the Veteran for expeditious 
administrative separation based upon his personality disorder 
diagnosis.  Upon separation from service, a clinical evaluation 
of the Veteran's psychiatric system reflected abnormal findings, 
noted as personality disorder.  The summary of defects and 
diagnoses on the separation examination included a finding of 
personality disorder, not considered disabling.  

Private and VA treatment records from September 2001 to April 
2008 reflect that the Veteran was initially treated for a mental 
disorder in September 2001 when he was hospitalized for 
complaints of auditory hallucinations and diagnosed with 
psychosis.  Subsequent private and VA treatment records reflect 
that the Veteran was diagnosed with psychosis, acute psychosis 
versus fainting illness, psychotic disorder, bipolar disorder, 
paranoid schizophrenia and schizoaffective disorder and 
schizoaffective disorder versus neuroleptic induced acute 
akathesia.  These records also reflect that the Veteran was 
hospitalized on several occasions for his psychiatric disorders.  
During this period, the Veteran reported that he felt his mental 
problems had begun in the military and have been present since 
that time.  

In a September 2006 VA examination, the Veteran was diagnosed 
with schizoaffective disorder.  In terms of whether or not the 
Veteran's psychiatric disorder was incurred in or aggravated by 
his military service, the examiner concluded that she did not 
feel that she could make an assertion about this without just 
speculation.  Although the examiner did feel comfortable with 
saying that it appeared that the Veteran did have some problems 
in service, per the evaluations in service and the Veteran's 
symptom report, it did not appear that these problems were 
consistent with the problems he would later develop.  The 
examiner noted that the Veteran stated that he did not feel his 
symptoms started until 2001 and she went on to express that she 
was not comfortable saying that the Veteran's mental illness was 
incurred in or aggravated by military service.  She also 
explained that even though the Veteran had problems in the 
military, the problems he was experiencing at the time did not 
appear to be consistent with problems associated with his 
schizoaffective disorder.  

In a June 2008 VA examination, the Veteran reported that he was 
diagnosed with personality disorder in the military and denied 
additional mental health treatment until 2000 when he was 
hospitalized.  He also reported two incidents in service where he 
feared for his life including a wave coming over the side of his 
ship within a couple of feet of him and being chased by car and 
shot at by a man in Mobile, Alabama.  The Veteran was diagnosed 
with schizoaffective disorder and PTSD.  The examiner provided in 
her discussion that she did review the evidence in the claims 
folder and that the Veteran clearly had schizoaffective disorder 
and PTSD.  She found that it did not appear that the Veteran had 
a mental disorder prior to his time in the military, and 
therefore did not appear to have a preexisting mental disorder.  
The examiner noted that the Veteran's PTSD did appear to be the 
result of the in-service stressor described by the Veteran and 
appeared to have its onset in the military.  She found that the 
schizoaffective disorder did not appear to have started while the 
Veteran was in the military and, although it would be difficult 
to know it was a result of his in-service stressor without 
resorting to mere speculation, the PTSD would certainly make the 
Veteran more vulnerable to developing other mental disorders, 
including schizoaffective disorder, because of the stress 
associated with having PTSD.  

After a review of the record, the Board concludes that 
entitlement to service connection for an acquired psychiatric 
disorder, other than PTSD, to include bipolar disorder, 
schizophrenia, and schizoaffective disorder, is not warranted.  

The Board notes the Veteran's has current diagnoses of 
schizoaffective disorder, schizophrenia, bipolar disorder and 
psychosis.  The post-service medical evidence of record also 
reflects that a psychiatric disorder, namely psychosis, was 
initially diagnosed in September 2001.  Service treatment records 
and service personnel records reflect that while the Veteran was 
provided mental health treatment during his active service, he 
was diagnosed with malingering and a personality disorder, and 
not a psychiatric disorder.  As such, a psychiatric disorder was 
not documented during his active service and was diagnosed 
initially in 2001, approximately 8 years after his discharge from 
active duty.  Moreover, the Board finds that there is no lay or 
medical evidence in the record of a nexus between a currently 
diagnosed acquired psychiatric disorder and the Veteran's active 
service.  In this regard, the Board notes that the June 2008 VA 
examiner opined that the schizoaffective disorder did not appear 
to have started while the Veteran was in the military.  

As the Board previously observed in the March 2008 remand, 
although the September 2006 VA examiner noted that she did not 
feel that she could make an assertion without just speculation as 
to whether or not the Veteran's psychiatric disorder was incurred 
in or aggravated by his military service, and she went on to 
express that she was not comfortable saying that the Veteran's 
mental illness was incurred in or aggravated by military service, 
such an opinion is too speculative to be probative.  See Bostain 
v. West, 11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 Vet. 
App. 30, 33 (1993) (medical opinion expressed in terms of "may" 
also implies "may or may not" and is too speculative to establish 
medical nexus); see also Warren v. Brown, 6 Vet. App. 4, 6 (1993) 
(doctor's statement framed in terms such as "could have been" is 
not probative); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) 
("may or may not" language by physician is too speculative).  

The Board finds that, with respect to the June 2008 VA examiner's 
opinion that it would be difficult to know it was a if the 
schizoaffective disorder was a result of his in-service stressor 
without resorting to mere speculation, this opinion is again too 
speculative to be probative.  See id.  

While the September 2006 and June 2008 VA examinations provide 
two opinions which are not probative, the Board finds these 
examinations were adequate as the Veteran was provided all 
testing necessary, including mental status evaluations, and the 
VA examiner in both examinations reviewed the history provided by 
the Veteran and the claims file in formulating her conclusions in 
both examinations.  Therefore a new VA examination for the issue 
on appeal is not necessary.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).

With respect to the Veteran's statements that his mental problems 
began during his active service and he continued to have problems 
since that time, the Board notes that the Veteran is competent to 
report a continuity of symptomatology, and that report can serve 
to provide the needed evidence of a nexus between the current 
disability and the disease or injury in service.  See Barr v. 
Nicholson, 21. Vet. App. 303 (2007).  The Board must, however, 
weigh a veteran's reports against the other evidence of record.  
See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In 
this case, the Board acknowledges the Veteran's statements that 
his current mental problems began during his active service he 
continued to have problems since that time, however, as 
psychiatric disabilities involve an assessment by a medical 
professional, the Veteran is not competent to specify that his 
problems in service are the same psychiatric problems he is 
currently diagnosed with.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992) (a lay person is not competent to render an 
opinion regarding the diagnosis or etiology of a disease or 
injury; however, a lay witness can provide and "eye-witness" 
account of the visible symptoms).  

While the Veteran's lay statements of record are found to be 
competent, the Board finds that his statements are not credible 
as they are both internally inconsistent and inconsistent with 
the other evidence of record.  See McLendon v. Nicholson, 20 Vet. 
App. 79, 84 (2006); see also Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997) (Board is entitled to discount the credibility 
of evidence in light of its own inherent characteristics and its 
relationship to other items of evidence).  In this regard, the 
Board points out that the Veteran's lay statements of a 
continuity of mental problems since his active service were all 
made subsequent to his September 2001 hospitalization for 
psychosis and that the record is replete with lay and medical 
evidence contemporaneous to the Veteran's active service and 
thereafter which does not reflect a continuity of symptomatology 
of an acquired psychiatric disorder, other than PTSD, to include 
bipolar disorder, schizophrenia, and schizoaffective disorder.  

The Board finds that Veteran's statements of a continuity of 
mental problems since his active service are internally 
inconsistent as his statements in the VA examinations and his 
January 2008 testimony reflect his reports that he did not have 
any mental health treatment until 2000 and 2001.  These 
statements are also inconsistent with the medical evidence of 
record, which reflects no findings of treatment for a mental 
disorder following the Veteran's active service until September 
2001 and no statements made by the Veteran with respect to any 
mental health problems following his active service until 
September 2001.  Savage v. Gober, 10 Vet. App. 488, 496-97 (1997) 
("in a merits context the lack of evidence of treatment may bear 
on the credibility of the evidence of continuity").  

Therefore, as there is no credible and probative evidence of a 
nexus between the Veteran's active service and any currently 
diagnosed an acquired psychiatric disorder, other than PTSD, to 
include bipolar disorder, schizophrenia, and schizoaffective 
disorder, the preponderance of the evidence is against a finding 
that the Veteran's current acquired psychiatric disorder, other 
than PTSD, to include bipolar disorder, schizophrenia, and 
schizoaffective disorder, is related to his active military 
service.  Therefore, the claim for service connection for an 
acquired psychiatric disorder, other than PTSD, to include 
bipolar disorder, schizophrenia, and schizoaffective disorder, is 
denied.




	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for an acquired psychiatric disorder, other 
than PTSD, to include bipolar disorder, schizophrenia, and 
schizoaffective disorder, is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


